 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDD & M Sheet Metal, Inc. and Sheet Metal WorkersInternational Association, Local Union #19, Pe-titioner. Case 4-RC-1556214 December 1984DECISION AND CERTIFICATION OF- REPRESENTATIVEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 6 April 1984 and theActing Regional Director's report recommendingdisposition of them. The election was conductedpUrsuant to a Stipulated Election Agreement. Thetally of ballots shows 4 for and 2' againsf.the Peti-tioner, with 3 challenged ballots.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the ActingRegional Director's findings and recommenda-tions,' and finds that a certificaticin of representa-tive should be issued.The Acting Regional Director found, inter alia,that D & M is an employer within the constructionindustry and• that April Rambo and RobertMcGinn worked enough days during the 24months preceding the election to satisfy the DanielConstruction CO.,2 special criteria available f†r de-termining voter eligibility in the construction indus-try. However, he concluded they Were not eligibleto vote because they were engaged in full-timenonunit work on, and prior to, the eligibility date.Eastern Rock Products, 239 NLRB 892 (1978).We agree with the Acting Regional Director'srecommendation that the challenges to the ballotsof Rambo and McGinn be sustained. The partiesraised no issue concerning special eligibility Criteriawhen they entered into the Stipulated ElectionAgreement which .contains the standard eligibilityformula. We find that the agreement is proper andshould be given effect. 'Accordingly, we find it un-necessary to consider the Daniel Construction issuesthat the Acting Regional Director discusses.1 In the absence of exceptions, we adopt, pro forma, the Acting Re-gional Director's recommendation that the challenge to Thomas Hollen-bach's ballot be sustained2 133 NLRB 264 (1961) (employees in unit who worked at least 30days in 12-month period preceding election or who did some unit workin 12-month period preceding election and at least 45 days in 24 monthsimmediately preceding eligibility date, eligible to vote)-CERTIFICATION OFREPRESENTATIVE,IT IS CERTIFIED that a majority of the valid bal-lots have been cast for Sheet Metal Workers Inter-national Association, Local Union #19 and that itis the exclusive collective-bargaining representativeof the employees in the- following appropriate unit:All sheet metal workers, emplOyed by D &M' Sheet Metal, Inc., at its Wesllawn, Pennsyl-vania facility, excluding all office clei-ical em-ployees, guards and supervisors as definded inthe Act. -MEMBER ZIMMERMAN, concurring.I agree with my colleagues that the StipulatedElection Agreement should be given effect. I fur-ther find that the Daniel Construction eligibility for-mula does not in any event apply in this case. Thatformula is not implicated in every election in theconstruction industry. See, e.g.,- Dick Kekhner Ex-cavating Co., 236 NLRB 1414 (1978); E. V Wil-liams Co., 175 NLRB 792 (1969). It was devised toaddress the unique sort of work assignmentscommon in the construction industry. The Boardfound that because of the nature of the industrymany employees experience intermittent employ-ment for short periods and may be employed byseveral different employerg during the course of ayear. In consideration of those• factors, the Boarddetermined that employees who had been em-ployed by an employer for at least 30 days in theyear preceding the eligibility date for the electionor had some employment with that employer in theyear preceding the election and 45 days in the 2-year period preceding the eligibility date wouldhave a continuing interest in •their working condi-tions which would •warrant their participation inthe election. Here, as the Employer concedes,Rambo's and McGinn's work cannot be character-ized as intermittent short term -employment, nor dothey work for several different employers in anygiven period of time. Instead, they hold- permanent. full-time jobs with another company. . Althoughthey sometimes work for this Employer, they do soonly on the infrequent occasions when there is alapse in their regular employment. As they holdregular full-time positions, they are not the kind ofemployees for which the special rule in DanielConstruction was developed:', i Eastern Rock Products relied on by the Acting Regional Director is alimitation on the Daniel Construction rule, as Daniel Construction is notapplicable in the instant case, likewise Eastern. Rock does not apply273 NLRB No. 93